 

Exhibit 10.5

 

 

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of November 9, 2005, among MARVEL ENTERTAINMENT, INC.,
a Delaware corporation, and HSBC BANK USA, NATIONAL ASSOCIATION, as Lender. The
parties hereto hereby agree as follows:

ARTICLE I: DEFINITIONS

Section 1.1. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Account” has the meaning specified in the Uniform Commercial Code as in effect
in the State of New York.

“Account Debtor” has the meaning specified in the Uniform Commercial Code as in
effect in the State of New York.

“Additional Collateral” means any additional collateral pledged by any Obligor
in which the Lender has a first priority perfected security interest and such
additional collateral may include cash, securities, letters of credit or any
other assets acceptable to the Lender in its sole discretion.

“Adjusted Value” means the product of (A) three, and (B) the average annual cash
revenues for the most recent 60 months attributable to the applicable Eligible
License Rights.

“Advance Rate” means, (a) with respect to any Eligible Receivable, 75%, (b) with
respect to any Eligible License Rights, 20%, and (c) with respect to Eligible
Marvel Stock, 50%. The “Advance Rate”, except with respect to Eligible Marvel
Stock, may be reduced from time to time by the Lender in the reasonable exercise
of its credit judgment.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling or that is controlled by or is under common control with
such Person, each officer, director, general partner or joint-venturer of such
Person, and each Person that is the beneficial owner of 5% or more of any class
of voting stock of such Person. For the purposes of this definition, “control”
means the possession of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

“Annual Audited Financial Statements” means financial information regarding the
Borrower consisting of a balance sheet of the Borrower as of the end of such
year and related statements of income and cash flow of the Borrower for such
fiscal year, all prepared in conformity with GAAP and certified, in the case of
such Annual Audited Financial Statements, without qualification as to the scope
of the audit or as to the Borrower being a going concern by
PricewaterhouseCoopers LLP (“PWC”) or any successor independent auditor of the
Borrower, together with the report of such accounting firm stating that (i) such
Annual Audited Financial Statements fairly present the financial position of the
Borrower as at the dates indicated and the results of their operations and cash
flow for the periods indicated in conformity with GAAP applied on a basis
consistent with prior years (except for changes with which PWC shall concur

 

 


--------------------------------------------------------------------------------

and that shall have been disclosed in the notes to the Annual Audited Financial
Statements) and (ii) the examination by PWC in connection with such Annual
Audited Financial Statements has been made in accordance with GAAP.

“Availability Reserve” means, as of two Business Days after the date of written
notice of any determination thereof to the Borrower by the Lender, such amounts
as the Lender may from time to time establish in the Lender’s reasonable
discretion, in order either (a) to preserve the value of the Collateral or the
Lender’s Lien thereon or (b) to provide for the payment of unanticipated
liabilities of the Borrower arising after the Closing Date.

“Available Credit” means the amount, if any, by which (a) the Maximum Credit at
such time exceeds (b) the Outstandings at such time.

“Borrower” means Marvel Entertainment, Inc., a Delaware corporation.

“Borrowing Base” means, at any time, the sum of (a) the product of the Advance
Rate then in effect for Eligible Receivables and the face amount of all Eligible
Receivables of the Borrower (calculated net of all finance charges, late fees
and other fees that are unearned, sales, excise or similar taxes, and credits or
allowances granted at such time), (b) the product of the Advance Rate then in
effect for Eligible License Rights and the Adjusted Value of such Eligible
License Rights, and (c) the product of the Advance Rate for Eligible Marvel
Stock and the Market Price of such Eligible Marvel Stock.

“Business Day” means a day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York are authorized or required by law to
close; provided that, when used in connection with the Loans when they are
bearing interest based on LIBOR, the term “Business Day” shall also exclude any
day on which banks are not open for dealings in Dollar deposits in the London
interbank market.

“Capital Expenditures” means, for any Person for any period, the aggregate of
amounts that would be reflected as additions to property, plant or equipment on
a consolidated balance sheet of such Person and its subsidiaries, excluding
interest capitalized during construction.

“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, property by such Person as lessee that
would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person under Capital Leases.

“Cash Collateral Account” means one or more accounts of any Obligor at the
Lender which accounts are accounts in which the Lender holds a first priority
security interest.

“Cash Deposit” means, from time to time, the amount of cash on deposit in the
Cash Collateral Account.

 

 

2

 


--------------------------------------------------------------------------------

 

“Closing Date” means the date on which the conditions specified in Section 4.1
are satisfied.

“Collateral” has the meaning set forth in Section 2.8.

“Commitment” means $150,000,000, as such amount may be reduced from time to time
pursuant to the terms of this Agreement (including under Section 2.5(a)(ii)).

“Copyright Licenses” means any written agreement naming the Borrower as licensor
granting any right under any Copyright, including the grant of any right to
copy, publicly perform, create derivative works, manufacture, distribute,
exploit or sell materials derived from any Copyright.

“Copyrights” means (a) all copyrights arising under the laws of the United
States of America, any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished, all
registrations and recordings thereof and all applications in connection
therewith, including all registrations, recordings and applications in the
United States Copyright Office or in any foreign counterparts thereof, and (b)
the right to obtain all renewals thereof.

“Credit Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, and any other documents hereafter delivered to the Lender by any
Obligor evidencing, guarantying or securing the Loans or the Collateral.

“Debt” of any Person means without duplication (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments or that bear interest, (c) all
reimbursement and all obligations with respect to letters of credit, bankers’
acceptances, surety bonds and performance bonds, whether or not matured, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue,
(e) all indebtedness of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property), (f) all Capital Lease Obligations of such Person and the present
value of future rental payments under all synthetic leases, (g) all guaranty
obligations of such Person, (h) all obligations of such Person to purchase,
redeem, retire, defease or otherwise acquire for value any stock of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) all payments that such Person would have to
make in the event of an early termination on the date indebtedness of such
Person is being determined in respect of Rate Hedging Contracts of such Person,
and (j) all indebtedness of the type referred to above secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon or in property (including Accounts and general
intangibles) owned by such Person, even though such Person has not assumed or
become liable for the payment of such indebtedness.

 

 

3

 


--------------------------------------------------------------------------------

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, with respect to the Borrower for any period, (a) Net Income of
the Borrower and its subsidiaries (other than the Excluded Subsidiaries) for
such period plus (b) the sum of, in each case to the extent included in the
calculation of such Net Income but without duplication, (i) any provision for
income taxes, (ii) interest expense, (iii) loss from extraordinary items, (iv)
depreciation, depletion and amortization expenses and (v) all other non-cash
charges and non-cash losses for such period, including the amount of any
compensation deduction as the result of any grant of Stock or Stock Equivalents
to employees, officers, directors or consultants, minus (c) the sum of, in each
case to the extent included in the calculation of such Net Income, but without
duplication, (i) any credit for income tax, (ii) interest income, (iii) gains
from extraordinary items for such period, (iv) any aggregate net gain (but not
any aggregate net loss) from the sale, exchange or other disposition of capital
assets by the Borrower or any of its subsidiaries, and (v) any other non-cash
gains or other items which have been added in determining Net Income, including
any reversal of a change referred to in clause (b)(v) above by reason of a
decrease in the value of any stock.

“Eligible License Rights” means, with respect to any Obligor, all Pledged
License Rights of the Obligors (a) that are owned solely by such Obligor, (b)
with respect to which the Lender has a valid and perfected first priority Lien,
and (c) with respect to which no representation or warranty contained in any
Credit Document has been breached in any material respect.

“Eligible Marvel Stock” means Marvel Stock (a) owned by the Borrower, (b) that
has been repurchased by the Borrower after the Closing Date, (c) that is held in
a securities account with the Lender or an Affiliate of the Lender, (d) that
constitutes Collateral in which the Lender has a fully perfected first priority
Lien, (e) with respect to which no representation or warranty contained in any
Credit Document has been breached, and (e) that is listed on the New York Stock
Exchange or another registered national stock exchange acceptable to the Lender.

“Eligible Receivable” means, with respect to any Obligor, the gross outstanding
balance of each Account of such Obligor arising out of the sale of merchandise,
goods or services in the ordinary course of business, that is made by such
Obligor to a Person that is not an Affiliate of such Obligor and that
constitutes Collateral in which the Lender has a fully perfected first priority
Lien; provided, however, that an Account shall not be an “Eligible Receivable”
if any of the following shall be true:

(a)          such Account is more than 60 days past due according to the
original terms of sale or license; or

(b)          any warranty contained in this Agreement or any other Credit
Document with respect to such specific Account is not true and correct in all
material respects with respect to such Account; or

 

 

4

 


--------------------------------------------------------------------------------

 

(c)          the Account Debtor on such Account has disputed liability or made
any claim with respect to any other Account due from such Account Debtor to such
Obligor or any Affiliate of such Obligor but only to the extent of such dispute
or claim; or

(d)          the Account Debtor on such Account has (i) filed a petition for
bankruptcy or any other relief under the United States of America bankruptcy
code or any other law relating to bankruptcy, insolvency, reorganization or
relief of debtors, (ii) made an assignment for the benefit of creditors, (iii)
had filed against it any petition or other application for relief under the
United States bankruptcy code or any such other law, (iv) has failed, suspended
business operations, become insolvent, called a meeting of its creditors for the
purpose of obtaining any financial concession or accommodation or (v) had or
suffered a receiver or a trustee to be appointed for all or a significant
portion of its assets or affairs; or

(e)          the Account Debtor on such Account or any of its Affiliates is also
a supplier to or creditor of such Obligor or any Affiliate of such Obligor,
unless such supplier or creditor has executed a no-offset letter satisfactory to
the Lender, in its sole discretion; or

(f)           the sale represented by such Account is to an Account Debtor
located outside the United States of America, unless the sale is on letter of
credit or acceptance terms acceptable to the Lender, in its sole discretion; or

(g)          the sale to such Account Debtor on such Account is on a
bill-on-hold, guaranteed sale, sale-and-return, sale-on-approval or consignment
basis; or

(h)          such Account is subject to a Lien in favor of any Person other than
the Lender; or

(i)           such Account is subject to any deduction, offset, counterclaim,
return privilege or other conditions other than volume sales discounts given in
the ordinary course of such Obligor’s business; or

(j)           the Account Debtor on such Account is located in any State of the
United States of America requiring the holder of such Account, as a precondition
to commencing or maintaining any action in the courts of such State either to
(i) receive a certificate of authorization to do business in such State or be in
good standing in such State or (ii) file a Notice of Business Activities Report
with the appropriate office or agency of such State, in each case unless the
holder of such Account has received such a certificate of authority to do
business, is in good standing or, as the case may be, has duly filed such a
notice in such State; or

(k)          the Account Debtor on such Account is a Governmental Authority,
unless such Obligor has assigned its rights to payment of such Account to the
Lender pursuant to the Assignment of Claims Act of 1940, as amended, in the case
of a federal Governmental Authority, and pursuant to applicable law, if any, in
the case of any other Governmental Authority, and such assignment has been
accepted and acknowledged by the appropriate government officers; or

 

 

5

 


--------------------------------------------------------------------------------

 

(l)           50% or more of the outstanding Accounts of the Account Debtor have
become, or have been determined by the Lender, in accordance with the provisions
hereof, to be, ineligible; or

(m)         the sale represented by such Account is denominated in a currency
other than Dollars; or

(n)          such Account is not evidenced by an invoice, license agreement
(including scheduled minimum payment due dates and amounts) or other writing in
form acceptable to the Lender, in its sole discretion; or

(o)          such Obligor, in order to be entitled to collect such Account, is
required to perform any additional service for, or perform or incur any
additional obligation to, the Person to whom or to which it was made; or

(p)          the total Accounts of such Account Debtor to the Obligors represent
more than 20% of the Eligible Receivables of the Obligors at such time, but only
to the extent of such excess; or

(q)          the Lender, in accordance with its customary criteria, determines,
in its reasonable discretion after two Business Days’ notice to the Borrower,
that such Account might not be paid or is otherwise ineligible.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“Event of Default” has the meaning set forth in Article VI.

“Excluded Subsidiaries” means the subsidiaries of the Borrower identified on
Schedule I.

“Final Maturity Date” means (a) October 31, 2007 or (b) such earlier date on
which the Loans shall become due and payable in accordance with the terms of
this Agreement, whether by acceleration or otherwise.

“Financial Covenant Debt” of the Borrower and its subsidiaries (other than the
Excluded Subsidiaries) means Debt of the type specified in clauses (a), (b),
(d), (e), (f) and (h) of the definition of “Debt.”

“Financial Statement” means, individually, any of the Annual Audited Financial
Statements or Quarterly Financial Statements required to be delivered hereunder,
and “Financial Statements” means, collectively, each of the Annual Audited
Financial Statements and Quarterly Financial Statements required to be delivered
hereunder.

“Free Cash Flow” means, for the Borrower for any period, (a) consolidated EBITDA
of the Borrower and its subsidiaries (other than the Excluded Subsidiaries) for
such period minus (b) the sum of (without duplication) (i) scheduled and
mandatory cash principal payments on the Loans during such period and optional
cash principal payments on the Loans during such period (but only to the extent
that the Commitments are permanently reduced by the

 

6

 


--------------------------------------------------------------------------------

amount of such payments), (ii) scheduled cash principal payments made by the
Borrower or any of its subsidiaries (other than the Excluded Subsidiaries)
during such period on other Debt to the extent such other Debt and payments are
permitted by this Agreement, (iii) scheduled payments made by the Borrower or
any of its subsidiaries (other than the Excluded Subsidiaries) on Capital Lease
Obligations to the extent such Capital Lease Obligations and payments are
permitted by this Agreement, and (iv) Capital Expenditures made by the Borrower
or any of its subsidiaries (other than the Excluded Subsidiaries) during such
period to the extent permitted by this Agreement.

“GAAP” means generally accepted accounting principles in the United States of
America

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantor” means Marvel Characters, Inc. and each other Person who may from
time to time Guaranty the Obligations.

“Guaranty” means the guaranty of Marvel Characters, Inc., and any other guaranty
executed and delivered after the date hereof, in favor of the Lender.

“Interest Period” means with respect to any Loan, the period commencing on the
borrowing date for such Loan or on the last day of the immediately preceding
Interest Period, as the case may be, and ending on the numerically corresponding
day (or, if there is no numerically corresponding day, on the last day) in the
calendar month that is one, two, three, six or twelve months thereafter;
provided, however, that any Interest Period scheduled to end after the Final
Maturity Date shall end on the Final Maturity Date; provided further that, with
respect to any Interest Period commencing within the one month period
immediately preceding the Final Maturity Date, such Interest Period shall have
the duration selected by the Lender in its sole discretion.

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum face amount (including by deleting or reducing
any scheduled decrease in such maximum face amount) of, such Letter of Credit.
The terms “Issued” and “Issuance” shall have a corresponding meaning.

“Lender” means HSBC Bank USA, National Association.

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to Section 2.2.

“Letter of Credit Obligations” means, with respect to the Borrower at any time,
the aggregate of all liabilities at such time of the Borrower to the Lender with
respect to Letters of Credit, whether or not any such liability is contingent,
including, without duplication, the sum

 

7

 


--------------------------------------------------------------------------------

of (a) the Reimbursement Obligations of the Borrower at such time and (b) the
Letter of Credit Undrawn Amounts of the Borrower at such time.

“Letter of Credit Reimbursement Agreement” has the meaning specified in Section
2.2.

“Letter of Credit Request” has the meaning specified in Section 2.2.

“Letter of Credit Undrawn Amounts” means, with respect to the Borrower at any
time, the aggregate undrawn face amount of all Letters of Credit issued for the
account of the Borrower and outstanding at such time.

“Leverage Ratio” means, with respect to the Borrower as of any date, the ratio
of (a) consolidated Financial Covenant Debt of the Borrower and its subsidiaries
(other than the Excluded Subsidiaries) outstanding as of such date to (b)
consolidated EBITDA for the Borrower and its subsidiaries (other than the
Excluded Subsidiaries) for last four Fiscal Quarters ending on or before such
date.

“LIBOR” means with respect to any Interest Period, the rate as determined on the
basis of the offered rates for deposits in Dollars for a period coextensive with
that Interest Period which appear on the Reuters Screen LIBO Page as of 11:00
a.m., London time, on the day that is two Business Days preceding the first day
of that Interest Period divided by the Reserve Rate. “Reserve Rate” means 1
minus the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) established by the Federal Reserve
Board for eurocurrency liabilities including those imposed pursuant to
Regulation D; the Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” means a loan made pursuant to Section 2.1.

“Margin” means 1.25% per annum.

“Market Price” means, on any date, (i) the closing sale price per share of the
Marvel Stock on such date on the New York Stock Exchange or another registered
national stock exchange acceptable to the Lender on which the Marvel Stock is
then listed, or if there is no such price on such date, then the closing sale
price on such exchange or quotation system on the date nearest preceding such
date or (ii) if the Marvel Stock is not then publicly traded the fair market
value of a share of Marvel Stock as determined by the Lender.

“Marvel Stock” means the common stock of the Borrower.

 

 

8

 


--------------------------------------------------------------------------------

 

“Master Toy License” means the license agreement dated as of July 1, 2001 by and
between Marvel Characters, Inc and Toy Biz Worldwide Ltd. (“TBW”), as amended on
February 8, 2002 and February 10, 2003, pursuant to which TBW has the right to
make and sell toys based on all characters owned by the Borrower other than the
Spider-Man family of characters as they appear in movies and television shows
produced by Sony Pictures Entertainment, Inc., and any successor license entered
into by the Borrower or its Affiliates upon the expiration or termination of the
foregoing.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial condition of any Obligor, (b) the
ability of any Obligor to perform any obligations under any Credit Document, or
(c) the validity or enforceability of the Liens of the Lender in respect of the
Collateral.

“Material Indebtedness” means Debt of any one or more of the Obligors
(calculated on a basis that excludes the Excluded Subsidiaries) either (a) owing
to the Lender or its Affiliates or (b) in an aggregate principal amount
exceeding $5,000,000.

“Maximum Credit” means (a) the lesser of (i) the Commitments in effect at such
time and (ii) the Borrowing Base, minus (b) the aggregate amount of all
Availability Reserves in effect at such time.

“Net Income” means, for the Borrower for any period, the consolidated net income
(or loss) of the Borrower and its subsidiaries (other than the Excluded
Subsidiaries) for such period; provided, however, that (a) the net income of any
other Person in which the Borrower or one of its subsidiaries has a joint
interest with a third party (which interest does not cause the net income of
such other Person to be consolidated into the net income of such Person) shall
be included only to the extent of the amount of dividends or distributions paid
to such Person or subsidiary, (b) the net income of any subsidiary of such
Person that is subject to any restriction or limitation on the payment of
dividends or the making of other distributions shall be excluded to the extent
of such restriction or limitation, (c) the net income (or loss) of any Person
acquired in a pooling of interest transaction shall be excluded to the extent
accrued prior to the date of such acquisition and (d) extraordinary gains and
losses and any one-time increase or decrease to net income that is required to
be recorded because of the adoption of new accounting policies, practices or
standards required by GAAP shall be excluded.

“Net Worth” of the Borrower means, at any date, the lesser of (a) the
stockholders’ equity that would be reflected on a consolidated balance sheet of
the Borrower and its subsidiaries (other than the Excluded Subsidiaries) at such
date and (b)(i) the Total Assets of the Borrower at such date (other than
investments in and moneys due from Affiliates) minus (ii) the Total Liabilities
of the Borrower at such date.

“Note” means, collectively, the note of the Borrower, executed and delivered as
provided in Section 2.5.

“Notice of Borrowing” has the meaning specified in Section 2.1(b).

“Obligations” means any now existing or hereafter arising obligations of any
Obligor to the Lender, whether primary or secondary, direct or indirect,
absolute or contingent,

 

9

 


--------------------------------------------------------------------------------

joint or several, secured or unsecured, due or not, liquidated or unliquidated,
arising by operation of law or otherwise under any Credit Document whether for
principal, interest, fees, expenses or otherwise, together with all costs of
collection or enforcement, including, without limitation, reasonable attorneys’
fees incurred in any collection efforts or in any action or proceeding.

“Obligor” means the Borrower and the Guarantors.

“Outstandings” means, with respect to the Borrower at any time, the sum of (a)
the principal amount of the Loans owing by the Borrower and outstanding at such
time and (b) the Letter of Credit Obligations of the Borrower outstanding at
such time.

“Patents” means (a) all letters patent of the United States, any other country
or any political subdivision thereof and all reissues and extensions thereof,
(b) all applications for letters patent of the United States of America or any
other country and all divisions, continuations and continuations-in-part
thereof, and (c) all rights to obtain any reissues or extensions of the
foregoing.

“Patent License” means all agreements, whether written or oral, providing for
the grant by or to the Borrower of any right to manufacture, have manufactured,
use, import, sell or offer for sale any invention covered in whole or in part by
a Patent.

“Permitted Liens” means, with respect to any Person, any of the following Liens:
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP; (b) Liens of landlords arising by statute and liens of suppliers,
mechanics, carriers, materialmen, warehousemen or workmen and other liens
imposed by law created in the ordinary course of business for amounts not yet
due or that are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions are
being maintained to the extent required by GAAP; (c) encumbrances arising by
reason of zoning restrictions, easements, licenses, reservations, covenants,
rights-of-way, utility easements, building restrictions and other similar
encumbrances on the use of real property not materially detracting from the
value of such real property or not materially interfering with the ordinary
conduct of the business conducted and proposed to be conducted at such real
property; (d) encumbrances arising under leases or subleases of real property
that do not, in the aggregate, materially detract from the value of such real
property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property; and (e) financing statements
with respect to a lessor’s rights in and to personal property leased to such
Person in the ordinary course of such Person’s business.

“Person” means any natural person, corporation, limited liability company,
limited partnership, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Pledged License Rights” means all of the Borrower’s right title and interest in
and to the Master Toy License, including (a) all rights of the Borrower to
receive moneys and other property or assets due and to become due under or
pursuant to the Master Toy License

 

10

 


--------------------------------------------------------------------------------

(such rights being subject to the right of motion picture studios to share
certain license streams generated by the Master Toy License), (b) all claims of
the Borrower for damages arising out of or for breach of or default under the
Master Toy License, (c) all rights of the Borrower to receive moneys and other
proceeds due and to become due pursuant to any indemnity, costs and expenses
provision or guaranty under the Master Toy License, (d) the right of the
Borrower to terminate the Master Toy License, to perform thereunder and to
compel performance and to otherwise exercise all rights and remedies thereunder,
and (e) all accounts and general intangibles relating to or arising in
connection with or out of the Master Toy License.

“Pledged Securities” means, from time to time, the securities credited to the
Pledged Securities Account (including only Marvel Stock owned by the Borrower).

“Pledged Securities Account” means, collectively, Account No. 550-09500
maintained at the Lender, and one or more accounts of the Borrower at the Lender
(or a securities intermediary acceptable to the Lender) which accounts (a) are
accounts in which the Lender holds a first priority security interest and (b)
hold Pledged Securities and proceeds thereof.

“Prime Rate” shall mean a fluctuating rate per annum equal to the rate of
interest publicly announced by the Lender at its principal office from time to
time as its prime rate or base rate. Any change in the Prime Rate shall be
effective on the date such change is announced by the Lender.

“Quarterly Financial Statements” means financial information regarding the
Borrower consisting of an unaudited balance sheet as of the close of the fiscal
quarter most recently ended and the related statements of income and cash flow
for such quarter and that portion of the fiscal year ending as of the close of
such quarter, in each case certified by a senior officer of the Borrower as
fairly presenting the financial position of the Borrower as at the dates
indicated and the results of their operations and cash flow for the periods
indicated in accordance with GAAP (subject to the absence of footnote disclosure
and normal year-end audit adjustments).

“Rate Hedging Agreement” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance,
foreign exchange contracts, currency swap or option agreements, forward
contracts, commodity swap, purchase or option agreements, other commodity price
hedging arrangements and all other similar agreements or arrangements designed
to alter the risks of any Person arising from fluctuations in interest rates,
currency values or commodity prices.

“Reimbursement Obligations” means, with respect to the Borrower at any time, all
matured reimbursement or repayment obligations of the Borrower to the Lender at
such time with respect to amounts drawn under Letters of Credit issued for the
account of the Borrower.

“Reimbursement Date” has the meaning specified in Section 2.2.

“Responsible Party” means for any Governmental Plan Investor, (a) if the state
under which such Governmental Plan Investor operates is obligated to fund the
Governmental

 

11

 


--------------------------------------------------------------------------------

Plan Investor and is liable for any fund shortfalls, such state, and (b)
otherwise, the Governmental Plan Investor itself.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Pledge and Security Agreement, in form and
substance satisfactory to the Lender, entered into between the Borrower and the
Lender on the date hereof.

“Security Documents” means the Security Agreement and any other agreement
creating or perfecting a Lien on the assets of the Borrower in favor of the
Lender.

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital. In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Tax Returns” means the federal and state tax returns of the Obligors.

“Total Assets” of the Borrower means, at any date, total assets of the Borrower
and its subsidiaries (other than the Excluded Subsidiaries) at such date minus
any Securities issued by the Borrower held as treasury securities.

“Total Liabilities” of the Borrower means, at any date, all obligations that
would be included in determining total liabilities as shown on the liabilities
side of a consolidated balance sheet of the Borrower and its subsidiaries (other
than the Excluded Subsidiaries) at such date.

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to the Borrower of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and, in each case, all goodwill
associated therewith, whether now existing or hereafter adopted or acquired, all
registrations and recordings thereof and all applications in connection
therewith, in each case whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States of America, any State
thereof or any other country or any political subdivision thereof, or otherwise,
and all common-law rights related thereto, and (b) the right to obtain all
renewals thereof.

“Transactions” means the execution, delivery, and performance by the Obligors of
the Credit Documents, the borrowing and repayment of the Loans, the pledge,
assignments or grant of the security interests in the Collateral pursuant to the
Credit Documents, the payment of interest and fees thereunder and the use of the
proceeds of the Loans.

 

 

12

 


--------------------------------------------------------------------------------

 

Section 1.2. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes,” and “including”
shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof,” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, and Schedules shall be construed to
refer to Articles and Sections of, and Schedules to, this Agreement and (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and general intangibles.

Section 1.3. Specified Times and Dates; Determinations. All times specified in
this Agreement shall be determined, unless stated specifically herein to the
contrary, on the basis of the prevailing time in New York City. Unless stated
specifically herein to the contrary, if any day or date specified in this
Agreement for any notice, action or event is not a Business Day, then the due
date for such notice, action or event shall be extended to the immediately
succeeding Business Day; provided, however, that interest shall accrue on any
payments due by the Borrower which are extended by the operation of this Section
1.3. Any determination by the Lender hereunder relating to the calculation of
amounts hereunder shall, in the absence of manifest error, be conclusive and
binding.

ARTICLE II: THE LOANS

Section 2.1. Loans.

(a)          Loans. Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, the Lender hereby agrees to
make Loans to the Borrower at any time and from time to time, on any Business
Day on or after the Closing Date and prior to the Final Maturity Date in an
aggregate principal amount at any time outstanding not to exceed the amount of
the Commitment; provided, however, that at no time shall the Lender be obligated
to make a Loan to the Borrower that would exceed the Available Credit at such
time. Amounts of Loans repaid may be reborrowed from time to time under this
Section 2.1.

(b)          Borrowing Procedure. All requests for Loans shall be made by the
Borrower by delivering a borrowing request to the Lender in writing (such
request a “Notice of Borrowing”) at least one Business Day (or such shorter
period as shall be agreed to by the Lender) before the requested borrowing date
for each Loan. Such Notice of Borrowing shall be irrevocable and shall specify
(i) the requested borrowing date (which shall be a Business Day) and (ii) the
amount of such Loan.

 

 

13

 


--------------------------------------------------------------------------------

 

Section 2.2. Letters of Credit.

(a)          Subject to the terms and conditions and relying upon the
representations and warranties herein set forth, the Lender agrees to Issue at
the request of the Borrower and for the account of the Borrower one or more
Letters of Credit from time to time on any Business Day during the period
commencing on the Closing Date and ending Final Maturity Date; provided,
however, that the Lender shall not be under any obligation to Issue any Letter
of Credit for the account of the Borrower upon the occurrence of any of the
following: (i) after giving effect to the Issuance of such Letter of Credit, the
aggregate Outstandings at such time would exceed the Maximum Credit at such
time; (ii) after giving effect to the Issuance of such Letter of Credit, the sum
of (A) the Letter of Credit Undrawn Amounts of the Borrower at such time and (B)
the Reimbursement Obligations of the Borrower at such time exceeds $27,000,000;
(iii) any fees due in connection with a requested Issuance have not been paid;
(iv) such Letter of Credit is requested to be Issued in a form that is not
acceptable to the Lender; or (v) such Letter of Credit is requested to be
denominated in any currency other than United States Dollars.

(b)          In no event shall the expiration date of any Letter of Credit (i)
be more than one year after the date of issuance thereof or (ii) be less than 30
days prior to the Final Maturity Date; provided, however, that any Letter of
Credit with a one-year term may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the expiry date referred
to in clause (ii) above).

(c)          In connection with the Issuance of each Letter of Credit, the
Borrower shall give the Lender at least three Business Days’ prior written
notice (in such form as is acceptable to the Lender), of the requested Issuance
of such Letter of Credit (a “Letter of Credit Request”). Such Letter of Credit
Request shall be irrevocable and shall specify the date of Issuance of such
requested Letter of Credit, the date on which such Letter of Credit is to expire
(which date shall be a Business Day) and the Person for whose benefit the
requested Letter of Credit is to be issued. Such notice, to be effective, must
be received by the Lender not later than 11:00 a.m. on the third Business Day
prior to the requested Issuance of such Letter of Credit.

(d)          Subject to the satisfaction of the conditions set forth in this
Section 2.2, the Lender shall, on the requested date, Issue a Letter of Credit
on behalf of the Borrower in accordance with the Lender’s usual and customary
business practices.

(e)          If requested by the Lender, prior to the issuance of each Letter of
Credit by the Lender and as a condition of such Issuance, the Borrower shall
have delivered to the Lender a letter of credit reimbursement agreement, in such
form as the Lender may employ in its ordinary course of business for its own
account (a “Letter of Credit Reimbursement Agreement”), signed by the Borrower,
and such other documents or items as may be required pursuant to the terms
thereof. In the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

(f)           The Borrower agrees to pay to the Lender the amount of all
Reimbursement Obligations of the Borrower owing to the Lender under such Letter
of Credit no later than the date that is the next succeeding Business Day after
the Borrower receives written notice from the Lender that payment has been made
under such Letter of Credit (the

 

14

 


--------------------------------------------------------------------------------

“Reimbursement Date”), irrespective of any claim, set-off, defense or other
right that the Borrower may have at any time against the Lender or any other
Person. In the event that the Lender makes any payment under any Letter of
Credit and the Borrower shall not have repaid such amount to the Lender pursuant
to this clause (g) or any such payment by the Borrower is rescinded or set aside
for any reason, such Reimbursement Obligation shall be payable on demand with
interest thereon computed (i) from the date on which such Reimbursement
Obligation arose to the Reimbursement Date at the Prime Rate and (ii) from the
Reimbursement Date until the date of repayment in full, at the rate of interest
applicable during such period to past due Loans.

(g)          The Borrower’s obligation to pay its Reimbursement Obligations
shall be absolute, unconditional and irrevocable, under any and all
circumstances whatsoever, including the occurrence of any Default or Event of
Default, and irrespective of any of the following: (i) any lack of validity or
enforceability of any Letter of Credit or any Credit Document, or any term or
provision therein; (ii) any amendment or waiver of or any consent to departure
from all or any of the provisions of any Letter of Credit or any Credit
Document; (iii) the existence of any claim, set off, defense or other right that
the Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any subsidiary or other Affiliate thereof or any other Person may at
any time have against the beneficiary under any Letter of Credit, the Lender or
any other Person, whether in connection with this Agreement, any other Credit
Document or any other related or unrelated agreement or transaction; (iv) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (v) payment by the Lender under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit; and (vi) any other act or
omission to act or delay of any kind of the Lender, the Lender or any other
Person or any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.2,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

(h)          Any action taken or omitted to be taken by the Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put the Lender under any
resulting liability to the Borrower. In determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof, the
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit, the Lender may rely exclusively on the documents presented to it under
such Letter of Credit as to any and all matters set forth therein, including
reliance on the amount of any draft presented under such Letter of Credit,
whether or not the amount due to the beneficiary thereunder equals the amount of
such draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect, if such document on its face
appears to be in order, and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute willful misconduct or gross negligence of
the Lender.

 

 

15

 


--------------------------------------------------------------------------------

 

(i)           Schedule II contains a schedule of certain letters of credit
issued prior to the Closing Date by the Lender for the account of the Borrower.
On the Closing Date, (i) such letters of credit, to the extent outstanding,
shall be automatically and without further action by the parties thereto
converted to Letters of Credit issued pursuant to this Section 2.2 for the
account of the applicable Borrower and subject to the provisions hereof, and for
this purpose the fees specified in Section 2.4 shall be payable (in substitution
for any fees set forth in the applicable letter of credit reimbursement
agreements or applications relating to such letters of credit) as if such
letters of credit had been issued on the Closing Date, and (ii) all liabilities
of the Borrower with respect to such letters of credit shall constitute
Obligations.

(j)           If requested by the Lender during the continuance of a Default or
Event of Default, the Borrower shall make cash deposits into the Cash Collateral
Account as cash collateral for Letter of Credit Undrawn Amounts (or provide
other Collateral acceptable to the Lender in its sole discretion) in an amount
equal to 105% of the amount of such Letter of Credit Undrawn Amounts.

Section 2.3. Repayment of Loans. Any principal of any Loan not previously paid
shall be payable on the Final Maturity Date.

Section 2.4. Interest; Fees.

(a)          Loans. The Loans shall bear interest on the unpaid principal amount
thereof from the borrowing date thereof until payment in full thereof. Interest
shall be payable in arrears (i) on the last day of each calendar quarter
commencing on the first such Business Day following the Closing Date and (ii) on
the Final Maturity Date. In addition, to the extent not already paid, interest
shall also be payable in arrears on the date of each prepayment (on the
principal amount prepaid) and on the Final Maturity Date.

(b)          Interest Rate. All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (d) below, at
the option of the Borrower (as provided in clause (d) below), as follows:

 

(i)

at the Prime Rate as in effect from time to time; or

(ii)          at a rate per annum equal to the sum of (A) LIBOR and (B) the
Margin.

(c)          Interest Calculations. Interest shall be calculated on the basis of
a year of 360 days. In computing interest on the Loans (or interest on such
interest), the date of the making of the Loans shall be included and the date of
payment of the Loans shall be excluded.

(d)          Duration of Interest Periods. The Borrower may specify in a notice
to the Lender either (i) the duration of each Interest Period applicable to (A)
any Loans being requested pursuant to Section 2.1(b) and (B) any Loans for which
the Interest Period shall expire prior to the Final Maturity Date or (ii) any
Loans that are to bear interest at the Prime rate. Any such notice shall be
delivered to the Lender in writing at least three Business Days (or such shorter

 

16

 


--------------------------------------------------------------------------------

period as shall be agreed to by the Lender) before the borrowing date or the
expiration of then current Interest Period, as the case may be. If the Borrower
shall fail to deliver any such notice or after the occurrence and during the
continuation of any Event of Default, the Lender may, in its sole discretion,
designate the duration of the Interest Period for such Loans or designate such
Loan or Loans as bearing interest at the Prime Rate.

(e)          Default Interest. After the occurrence and during the continuance
of an Event of Default, to the extent permitted by applicable law, the Borrower
shall pay on demand, on the principal amount of the outstanding Loans, interest
at a rate per annum equal to 2% per annum plus the higher of (i) the Prime Rate
and (ii) the interest rate applicable to the Loans.

(f)           Maximum Interest Rate. Notwithstanding anything herein to the
contrary, in no event shall the interest charged hereunder exceed the maximum
rate of interest permitted under applicable law. Any payment made which if
treated as interest would cause the interest charged to exceed the maximum rate
permitted shall instead be held by the Lender to the extent of such excess as
Additional Collateral hereunder and applied to future interest payments as and
when such amount becomes due and payable hereunder.

(g)          Letter of Credit Fee. The Borrower agrees to pay to the Lender the
following amounts with respect to Letters of Credit issued by the Lender for the
account of the Borrower (i) with respect to each Letter of Credit, an issuance
fee equal to 1.25% per annum of the Letter of Credit Undrawn Amount of such
Letter of Credit, payable in arrears on the first Business Day of each calendar
month, commencing on the first such Business Day following the issuance of such
Letter of Credit and on the Final Maturity Date; provided, however, that during
the continuance of an Event of Default, such fee shall be increased by 2% per
annum and shall be payable on demand; and (ii) with respect to the issuance,
amendment or transfer of each Letter of Credit and each drawing made thereunder,
documentary and processing charges in accordance with the Lender’s standard
schedule for such charges in effect at the time of issuance, amendment, transfer
or drawing, as the case may be.

(h)          Commitment Fee. The Borrower agrees to pay to the Lender a
commitment fee equal to $250,000, payable on the Closing Date.

Section 2.5. Prepayment of Loans.

 

(a)

Prepayment; Commitment Reduction.

(i)           Optional. The Borrower shall have the right to prepay the Loans at
any time in whole or from time to time in part.

(ii)          Mandatory Commitment Reduction. The Commitments shall
automatically and permanently reduced by an amount equal to $50,000,000 on March
31, 2006.

(iii)         Over-advance Mandatory. If at any time the principal amount of the
Loan exceeds the Maximum Credit (including as a result of the reduction in
Commitment pursuant to clause (ii) above), the Borrower shall prepay the Loans
to the

 

17

 


--------------------------------------------------------------------------------

extent of such excess, within two Business Days after the Borrower first becomes
aware of such excess.

(b)          Notices. Any prepayment pursuant to Section 2.5(a)(i) may only be
made on at least two Business Days’ (or such shorter period as shall be agreed
to by the Lender) irrevocable prior written notice to the Lender.

(c)          Breakfunding Costs. In the event the Borrower prepays all or any
portion of the Loans, whether as a result of acceleration or otherwise, the
Borrower will pay to the Lender, a break funding charge to cover loss, cost and
expense attributable to such an event ("Breakfunding Costs"). Breakfunding Costs
shall be deemed to include but not be limited to an amount determined by the
Lender as follows: (i) calculate the Lender’s remaining interest cost based on
(A) LIBOR then applicable to the Loan or Loans being prepaid, times (B) the
principal amount of the prepayment, amortized accordingly, times (C) the
remaining period of time until the end of the Interest Period applicable to the
Loan or Loans being prepaid, dayweighted accordingly; (ii) calculate the
Lender’s implied reinvestment rate based on (A) the U.S. Treasury rate as of the
prepayment date for a period approximately equal to the period from the
prepayment date until the end of the Interest Period applicable to the Loan or
Loans being prepaid, times (B) the principal amount of the prepayment amortized
accordingly, times (C) the remaining period of time until the end of the
Interest Period applicable to the Loan or Loans being prepaid, dayweighted
accordingly; and (iii) if the amount calculated pursuant to clause (ii) is equal
to or greater than the amount calculated pursuant to (i), the Breakfunding Costs
will be zero ($0), and if the amount calculated pursuant to (i) exceeds the
amount calculated pursuant to clause (ii), the Breakfunding Costs will be
calculated using the Lender’s discounted cash flow formula to determine the
present value of the excess of the amount calculated pursuant to clause (i) less
the amount calculated pursuant to clause (ii). Breakfunding Costs shall be
payable to the Lender on the prepayment date of any Loan to the extent requested
by the Lender prior to such prepayment date; provided, however, that any
Breakfunding Costs which are not determinable or which, for any other reason,
are not requested prior to such prepayment date shall be paid by the Borrower
thereafter promptly upon receipt by the Borrower from the Lender of a request
therefor, which request shall be made within 30 days of the date of such
prepayment. Such Breakfunding Costs shall be specified in a certificate
delivered by the Lender which sets out in reasonable detail the basis therefor.

Section 2.6. Note. The Loans made by the Lender to the Borrower shall be
evidenced by one or more Notes, in form satisfactory to the Lender and duly
executed by or on behalf of the Borrower, delivered and payable to the Lender in
an aggregate principal amount equal to the Commitment. Additional terms and
conditions relating to the Loans are set forth in the Note. Each Note is hereby
referenced and incorporated herein as if set forth in their entirety. The Lender
shall maintain its records to reflect the amount and date of the Loans and of
each payment of principal and interest thereon. All such records shall, absent
manifest error, be conclusive as to the outstanding principal amount hereof;
provided, however, that the failure to make any notation to the Lender’s records
shall not limit or otherwise affect the obligations of the Borrower to repay the
Loans.

Section 2.7. Payments. All payments by the Borrower shall be payable on the due
date thereof, in immediately available funds in Dollars, without any setoff,
counterclaim,

 

18

 


--------------------------------------------------------------------------------

withholding or deduction of any kind. The Borrower hereby authorizes the Lender
to charge any of the Borrower’s accounts for payments of principal, interest,
fees and other amounts due hereunder. All payments shall be applied by the
Lender as follows: first, to the payment of all accrued but unpaid fees, costs
or expenses under the Credit Documents; second, to the payment of all accrued
but unpaid interest under the Credit documents; third, to the repayment of then
outstanding principal amount of the Loans in the order, from first to last, in
which such Loans were made; fourth, to the repayment of Reimbursement
Obligations; fifth, during the continuance of an Event of Default, to the cash
collateralization of any Letter of Credit Undrawn Amounts until 105% of the
amount of such Letter of Credit Undrawn Amounts shall have been cash
collateralized, and sixth, the balance, if any, to the Borrower or to whomsoever
may be entitled to such amounts as determined by the Lender in its reasonable
discretion.

Section 2.8. Collateral. The Obligations of the Borrower under the Credit
Documents shall be secured by the following collateral (“Collateral”): (i) a
first priority perfected Lien on all of the Borrower’s Accounts, (ii) a first
priority perfected Lien on all of the Pledged License Rights, (iii) a first
priority perfected Lien on all Marvel Stock owned by the Borrower that have been
repurchased by the Borrower after the Closing Date, (iv) a pledge of the Cash
Deposits and the Cash Collateral Account pursuant to the Security Agreement and
(v) such additional assets pledged to, or with respect to which a Lien is
granted to, the Lender by the Borrower from time to time after the Closing Date.

Section 2.9. Illegality. If the Lender determines at any time that any law or
regulation or any change therein or in the interpretation or application thereof
makes or will make it unlawful for the Lender to maintain the Loans or to claim
or receive any amount payable to it hereunder based on LIBOR, the Lender shall
give notice of such determination to the Borrower, whereupon the Loans shall
thereafter bear interest at the Prime Rate.

Section 2.10. Capital Adequacy. If the Lender shall have determined that, after
the date hereof, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority charged
with the interpretation or administration thereof, or any request or directive
regarding capital adequacy (whether or not having the force of law, but if not
having the force of law, the compliance with which is in accordance with the
general practice of the Lender for borrowers similarly situated to the Borrower
with respect to extensions of credit of the type contemplated by this Agreement)
of any such Governmental Authority has or would have the effect of reducing the
rate of return on the capital of the Lender (or any Person controlling the
Lender (its “Parent”)) as a consequence of the Lender’s obligations hereunder to
a level below that which the Lender (or its Parent) could have achieved but for
such adoption, change or compliance (taking into consideration the Lender’s
policies with respect to capital adequacy) by an amount deemed by the Lender to
be material, then from time to time, within 15 days after demand by the Lender,
the Borrower shall pay to the Lender (or its Parent, as the case may be) such
additional amount or amounts as will compensate the Lender (or its Parent, as
the case may be) for such reduction. The Lender agrees that it will not request
payment from the Borrower under this Section 2.10 unless it makes a request for
payment from all of the Lender’s similarly situated customers under provisions
of the type described in this Section 2.10.

 

 

19

 


--------------------------------------------------------------------------------

 

Section 2.11. Taxes. (a) Any and all payments made by the Borrower hereunder
shall be made free and clear of and without deduction for any present or future
taxes, levies, imposts, deductions, charges, or withholdings, and all
liabilities with respect thereto to the extent attributable to the Loans or the
Collateral, excluding (i) taxes imposed on net income and (ii) all income and
franchise taxes of the United States of America, any political subdivisions
thereof, and any state of the United States of America, and any political
subdivisions thereof (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
(b) If the Borrower shall be required by law to deduct any Taxes from or in
respect of any sum payable hereunder, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.11) the
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law. Within 30 days after the
date of any payment of Taxes, the Borrower will furnish the Lender with evidence
of payment thereof. The Borrower hereby indemnifies the Lender for the full
amount of Taxes (including, without limitation, any Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by the Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
Payment pursuant to this indemnification shall be made upon written demand
thereof. The obligations of the Borrower under this paragraph shall survive the
termination of this Agreement.

ARTICLE III: REPRESENTATIONS AND WARRANTIES

Each Obligor represents and warrants to the Lender on the date hereof and on the
date of the making of each Loan that:

Section 3.1. Organization; Powers; Authorization; Enforceability, Etc. Each
Obligor is duly organized or formed, validly existing and in good standing (if
and to the extent applicable) under the laws of the jurisdiction of its
organization or formation, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in every jurisdiction where such
qualification is required. The Transactions are within the powers of each
Obligor and have been duly authorized by all necessary corporate action. Each
Credit Document has been duly executed and delivered by each Obligor party
hereto and constitutes a legal, valid and binding obligation of such Obligor
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law
or regulation or the charter, by-laws, trust agreement or other organizational
documents of any Obligor or any order of any Governmental Authority binding on
such Obligor, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Obligor or its assets, or give
rise to a right thereunder to require any payment to be made by such Obligor to
the extent that such violation, or such default or right to payment could be
reasonably expected to result in a Material Adverse Effect, and (d) will not
result in the creation

 

20

 


--------------------------------------------------------------------------------

or imposition of any Lien on any asset of any Obligor other than pursuant to the
Credit Documents. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Obligor, threatened against or affecting any Obligor (i) as to which there is a
reasonable possibility of an adverse determination or that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve the Credit Documents,
the Collateral or the Transactions. Each Obligor is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, to the extent that any noncompliance therewith could be reasonably
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

Section 3.2. Investment and Holding Company Status. No Obligor nor any of its
subsidiaries is (a) an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a “holding company”
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

Section 3.3. Security Interests; Certain Information. The Lender has a valid and
perfected first priority Lien on all of the Collateral and all filings and other
actions necessary for the perfection and first priority status of such Liens
have been duly made or taken and remain in full force and effect. The state of
organization and any names used within the past five years of each Obligor is
set forth on Schedule III. Each Obligor has set forth on Schedule III its place
of business, if it has only one place of business, or its chief executive
office, if it has more than one place of business.

Section 3.4. Financial Condition; No Material Adverse Change. The Financial
Statements delivered to the Lender prior to the Closing Date and those delivered
pursuant to Section 5.1(a) present fairly the financial condition of each
Obligor identified therein as of the date thereof. Since June 30, 2005, there
has been no Material Adverse Effect.

Section 3.5. Taxes.

(a)          Each Obligor has timely filed or caused to be filed all tax returns
and reports required to have been filed (giving effect to any extensions) and
has paid or caused to be paid all taxes required to have been paid by it, except
taxes that are being contested in compliance with Section 5.7. The Tax Returns
delivered to the Lender prior to the Closing Date are the true, correct and
complete tax returns of each Obligor identified therein as of the date thereof.

(b)          No Obligor intends to, and no Obligor shall, treat the Loans and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4). In the event any Obligor determine to
take any action inconsistent with such intention or treatment, (i) such Obligor
will promptly notify the Lender thereof and (ii) each Obligor acknowledges that
the Lender may treat the Loans as part of a transaction that is subject to
Internal Revenue Code Section 6112 and the Treasury Regulations thereunder, and
that the Lender may file such IRS forms or maintain such lists and other records
to the extent required by such statute and regulations. No part of the proceeds
of any Loan will be used directly or

 

21

 


--------------------------------------------------------------------------------

indirectly in connection with any “listed transaction” (within the meaning of
Treasury Regulation Section 1.6011–4(b)(2)).

Section 3.6. Disclosure. All agreements, instruments and corporate or other
restrictions, and all other matters known to any Obligor pertaining to such
Obligor (and not generally to general economic conditions), that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect have been disclosed to the Lender. None of the written reports,
financial statements, certificates or other written information (other than
financial projections and pro forma information) furnished by or on behalf of
any Obligor to the Lender in connection with the negotiation of the Credit
Documents or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

Section 3.7. Solvency. On each of the Closing Date and the date of the making of
each Loan hereunder, after giving effect to the transactions contemplated by the
Credit Documents occurring on such date, each Obligor will be Solvent.

Section 3.8. Licenses. Each Obligor has obtained and holds in full force and
effect, all material franchises, licenses, permits, certificates,
authorizations, qualifications, accreditations, easements, rights of way and
other consents and approvals which are necessary for the operation of its
business as presently conducted, the absence of which is likely to have a
Material Adverse Effect.

Section 3.9. ERISA. Each Obligor is in compliance with the provisions of ERISA,
if applicable, except where any non-compliance could not reasonably be expected
to result in a Material Adverse Effect, and the Borrower does not have
liabilities or obligations under ERISA that could reasonably be expect to have a
Material Adverse Effect.

Section 3.10. Environmental Matters. The operations of each Obligor are and have
been in compliance with all applicable federal, state or local environmental,
health and safety statutes and regulations since their respective effective
dates and, none of the operations of any Obligor is subject to any judicial or
administrative proceeding alleging the violation of any federal, state or local
environmental, health or safety statute or regulation or are the subject of any
federal, state or local investigation evaluating whether any remedial action is
needed to respond to a release of any hazardous or toxic waste, substance or
constituent, or of any other substance into the environment, except as could not
reasonably be expected to result in a Material Adverse Effect. No Obligor has
filed any notice under any federal, state or local law indicating past or
present treatment, storage or disposal of a hazardous or toxic waste, substance
or constituent, or other substance into the environment, and has no contingent
liability in connection with any release of any hazardous or toxic waste,
substance or constituent, or other substance into the environment.

Section 3.11. Title to Property. Each Obligor has good and marketable title to,
or valid leasehold interests in, all real property and good title to all
personal property, in each case, that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
such Obligor, and none of such properties and assets is subject

 

22

 


--------------------------------------------------------------------------------

to any Lien, except Liens not prohibited by Section 5.12. Each Obligor has
received all deeds, assignments, waivers, consents, non-disturbance and
recognition or similar agreements, bills of sale and other documents and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Obligor’s and its subsidiaries’ right, title and
interest in and to all such property.

ARTICLE IV: CONDITIONS

Section 4.1. Closing Date. The obligations of the Lender to make any Loan to the
Borrower, and to Issue any Letter of Credit, hereunder shall not become
effective until each of the following conditions is satisfied:

 

(a)

The Lender shall have received the following documents:

 

 

(i)

a counterpart of this Agreement executed by each Obligor;

 

(ii)

the Note executed by the Borrower;

 

(iii)        the Security Agreement executed by each Obligor, together with each
of the following:

(A)      evidence satisfactory to the Lender that, upon the filing and recording
of instruments delivered at the Closing, the Lender shall have a valid and
perfected first priority security interest in the Collateral, including (x) such
documents duly executed by the Borrower with respect to the perfection of the
Lender’s security interests in the Collateral and (y) copies of UCC search
reports as of a recent date listing all effective financing statements that name
the Borrower as debtor, together with copies of such financing statements, none
of which shall cover the Collateral, except for those that shall be terminated
on the Closing Date or are otherwise permitted hereunder;

(B)      share certificates representing all of the certificated securities
being pledged pursuant to such Security Agreement and stock powers for such
share certificates executed in blank;

(C)      all instruments being pledged pursuant to the Security Agreement duly
endorsed in favor of the Lender or in blank; and

(D)      evidence satisfactory to the lender that it has a first priority
perfected Lien on the Cash Collateral Account and the Pledged Securities
Account;

 

(iv)

the Guaranty executed by the Guarantor;

(v)          a good standing certificate of each Obligor, certified by the
Secretary of State of the State of Delaware;

 

 

23

 


--------------------------------------------------------------------------------

 

(vi)         a certificate of incorporation of each Obligor, certified by the
Secretary of State of the State of Delaware;

(vii)       a certificate of the Secretary of each Obligor certifying as to (a)
the bylaws of such Obligor, and (b) incumbency of officers signing the Credit
Documents; and

(viii)      a form FRU-1 signed by the Borrower, satisfactory to the Lender, in
form appropriate for filing with the Federal Reserve Board of the United States
of America.

(b)          The Lender shall have received such documents, certificates and
legal opinions, regarding each Obligor as to the organization or formation,
existence and good standing of each Obligor, the authorization of the
Transactions, the execution and delivery of the Credit Documents, and such other
matters as may be requested by the Lender, in each case, in form and substance
satisfactory to the Lender and its counsel.

Section 4.2. Additional Conditions to Loans and Letters of Credit. On each date
on which any Loan is to be made or any Letter of Credit to be Issued: (a) the
Lender shall have received a Notice of Borrowing for such Loan or received a
Letter of Credit request for such Letter of Credit, in each case, executed by
the Borrower; (b) the representations and warranties set forth in Article III
hereof and in any documents delivered herewith, shall be true and correct with
the same effect as though made on and as of such date; (c) the Lender shall be
satisfied that no event has occurred which could have a Material Adverse Effect;
(d) each Obligor shall be in compliance with all the terms and provisions
contained herein and in the Credit Documents to be observed or performed; (e) no
Default shall have occurred and be continuing; (f) the Borrower shall have
delivered the borrowing base certificate required to be delivered by Section 5.1
(or, in the case of Loans and Letters of Credit Issued on the Closing Date, an
initial borrowing base certificate), and the Borrower and the Lender shall each
be satisfied with such borrowing base certificate (it being understood that the
Borrower’s request for a Loan or Issuance shall be evidence of its satisfaction
with the most recent borrowing base certificate delivered); (g) after giving
effect to each Loan requested to be made and Letter of Credit requested to be
Issued on any such date and the use of proceeds thereof, the Outstandings shall
not exceed the Maximum Credit; (h) the making of such Loan or the Issuance of
such Letter of Credit on such date does not violate any law, rule, regulation,
order or decree on the date of or immediately following such Loan and is not
enjoined, temporarily, preliminarily or permanently; and (i) the Lender shall
have received such additional documents, information and materials as the Lender
may reasonably request.

Each submission by the Borrower to the Lender of a Notice of Borrowing or Letter
of Credit Request and the acceptance by the Borrower of the proceeds of each
Loan or Letter of Credit requested therein shall be deemed to constitute a
representation and warranty by the Borrower as to the matters specified in
clause (b) and (e) above on the date of the making of such Loan.

 

 

24

 


--------------------------------------------------------------------------------

 

ARTICLE V: COVENANTS

Until the termination of the Commitment and the principal of and interest on the
Loans and all fees and other Obligations payable under the Credit Documents
remain outstanding, each Obligor covenants and agrees with the Lender that:

Section 5.1. Reporting Requirements. Each of the following shall be furnished to
the Lender: (a) promptly and in any event within 90 days after the end of the
calendar year, Annual Financial Statements for the fiscal year most recently
ending; (b) promptly and in any event within 45 days after the end of each
calendar quarter, Quarterly Financial Statements for the fiscal quarter most
recently ending; (c) promptly and in any event within 5 days after the end of
each calendar quarter, an aging of accounts receivable as of the last day of
such fiscal quarter; (d) promptly and in any event within 30 days after the date
of each filing, the Tax Returns; and (e) on the 15th and the 30th day of each
calendar month, or if such day is not a Business Day, the first Business Day
thereafter, a borrowing base certificate setting forth the Borrowing Base as of
the next preceding Business Day, in the form and as required as set forth on
Exhibit A. Promptly, upon any change of any of the information set forth in
Schedule III, the Borrower shall deliver written notice to the Lender thereof.

Section 5.2. Financial Covenants

(a)          The Borrower shall at all times maintain a Leverage Ratio of not
more than the 1.50 to 1.00.

(b)          The Borrower shall at all times maintain for the last 12 months
Free Cash Flow of not less than $70,000,000.

(c)          The Net Worth of the Borrower shall at all times be greater than
$250,000,000.

Section 5.3. Information and Notices. The Obligors will furnish or will cause to
be furnished to the Lender promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Obligors, or compliance with the terms of the Credit Documents, as the
Lender may reasonably request. The Obligors hereby agree to cooperate with the
Lender and provide true, accurate and complete information in response to any
reasonable request by the Lender to enable the Lender to comply with the
requirements of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 Title III of Pub.
L. 107-56 (signed into law October 26, 2001). The Borrower will furnish to the
Lender prompt written notice of the following: (a) the occurrence of any
Default; (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any Obligor
that, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and (c) any other development that results in, or could
reasonably be expected to result in, a Material Adverse Effect. Each notice
delivered under this Section shall be accompanied by a statement of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

 

25

 


--------------------------------------------------------------------------------

 

Section 5.4. Books and Records; Inspection Rights; Access. Each Obligor will
keep proper books of record and account in which full, true and correct entries
are made of all dealings and transactions in relation to its business and
activities. Each Obligor will permit any representatives designated by the
Lender, during normal business hours and upon reasonable advance notice, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to directly discuss its affairs, finances and condition with
its partners or trustees (or its designee), officers and independent
accountants, as applicable.

Section 5.5. Existence; Payment of Obligations; Compliance with Laws. Each
Obligor will do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business. Each
Obligor will pay its liabilities including tax liabilities, that, if not paid,
could reasonably be expected to result in a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings, (b)
each Obligor has set aside on its books adequate reserves with respect thereto
and (c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect. Each Obligor will comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

Section 5.6. Conduct of Business. Each Obligor will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business.

Section 5.7. Payment of Obligations. Each Obligor will pay its liabilities,
including tax liabilities, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) each Obligor has
set aside on its books appropriate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment could not reasonably be expected
to have a Material Adverse Effect.

Section 5.8. Maintenance of Properties; Insurance. Each Obligor will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted and (b) maintain,
with financially sound and reputable insurance companies, insurance in amounts
and against risks as are customarily maintained by companies engaged in the same
or similar business operating in the same or similar locations.

Section 5.9. Use of Proceeds. The proceeds of the Loans shall be used by each
Obligor for the repurchase of Marvel Stock and/or for working capital and other
general corporate purposes. No part of the proceeds of any Loan will be used
directly or indirectly for any purpose which will violate Regulations T, U, or X
of the Federal Reserve Board.

Section 5.10. Debt. No Obligor shall incur, create, or assume or otherwise
become liable for any Debt, other than (a) the Obligations, (b) trade payables
incurred in the ordinary course of business, (c) Debt under Rate Hedging
Agreements, and (d) Debt set forth on Schedule IV.

 

 

26

 


--------------------------------------------------------------------------------

 

Section 5.11. Liens. No Obligor shall permit any Liens to exist on any of its
properties, other than (a) Liens securing the Obligations, (b) Permitted Liens,
and (C) Liens set forth on Schedule V.

Section 5.12. Asset Sales. No Obligor shall sell, convey, transfer, lease or
otherwise dispose of, the Collateral or any interest therein to any Person, or
permit or suffer any other Person to acquire any interest in any of the
Collateral .

Section 5.13. Fundamental Changes. No Obligor shall (a) merge or consolidate
with any other Person, or permit any other Person to merge or consolidate with
it; (b) sell, transfer, lease or otherwise dispose of (in one transaction or in
a series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired); (c) distribute, sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) any
Collateral, unless after giving effect to such distribution, sale, transfer,
lease or disposition the Borrower shall be in pro forma compliance with Section
5.2; (d) enter into any agreement or undertaking restricting the right or
ability of the Borrower or the Lender to sell, assign or transfer any of the
Collateral or proceeds thereof; and (e) alter, amend, modify or change its
articles or by-laws or any material agreement relating to the Pledged License
Rights in any material respect without the written consent of the Lender.

Section 5.14. Further Assurances. Each Obligor shall upon request by the Lender
(a) promptly correct any material defect or error that may be discovered in any
Credit Document or in the execution, acknowledgement or recordation thereof and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, conveyances,
security agreements, pledge agreements, mortgages, deeds of trust, trust deeds,
assignments, estoppel certificates, financing statements and continuation
thereof, termination statements, notices of assignment, transfers, certificates,
assurances and other instruments as the Lender may require from time to time in
order to (i)  carry out more effectively the purposes of this Agreement or any
other Credit Documents, (ii) subject to the Liens and security interests created
by any of the Credit Documents, any of such Obligor’s properties, rights or
interests covered or now or hereafter intended to be covered by any of the
Credit Documents, (iii) perfect and maintain the validity, effectiveness and
priority of any of the Credit Documents and the Liens and security interests
intended to be created thereby and (iv) better assure, convey, grant, assign,
transfer, preserve, protect and confirm unto the Lender the rights granted or
now or hereafter intended to be granted to the Lender under any Credit Document.
The Lender shall upon request by the Borrower promptly correct any material
defect or error that may be discovered in any Credit Document or in the
execution, acknowledgement or recordation thereof.

ARTICLE VI: EVENTS OF DEFAULT

Section 6.1. If any of the following events (“Events of Default”) shall occur:

(a)          the Borrower shall fail to pay any principal of or interest on the
Loans when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

 

27

 


--------------------------------------------------------------------------------

 

(b)          the Borrower shall fail to pay any fee or any other amount (other
than an amount referred to in clause (a) of this Section 6.1) payable under any
Credit Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of five days after the receipt of
written notice of the date on which the same shall become due and payable (it
being understood that invoices by the Lender to the Borrower shall constitute
such written notice);

(c)          any representation or warranty made or deemed made by or on behalf
of the Borrower in or in connection with any Credit Document or any amendment or
modification thereof, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Credit Document
or any amendment or modification hereof shall prove to have been incorrect in
any material respect when made or deemed made;

(d)          any Obligor shall fail to observe or perform any covenant,
condition or agreement (i) contained in Sections 5.1, 5.2 or 5.14 and such
failure shall be unremedied for a period of five days after notice thereof from
the Lender to the Borrower or (ii) contained in any of Sections 5.6 through
5.13, and such failure shall be unremedied for a period of five days from the
date of such failure;

(e)          any Obligor shall fail to observe or perform any covenant,
condition or agreement contained in any Credit Document (other than those
specified in clause (a), (b), (c) or (d) of this Section 6.1), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Lender to the Borrower;

(f)           any Obligor shall fail to make any payment (whether of principal
or interest and regardless of amount) in respect of any Material Indebtedness,
when and as the same shall become due and payable, after the expiration of any
grace or cure periods;

(g)          any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such indebtedness;

(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of any Obligor or their debts, or of a substantial part of their
assets, under any federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Obligor or for a substantial part of their assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)           any Obligor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
federal, state or foreign

 

28

 


--------------------------------------------------------------------------------

bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 6.1, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Obligor or for a substantial part of their assets, (iv) file an answer admitting
the material allegations of a petition filed against them in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;

(j)           any Obligor shall become unable, admit in writing or fail
generally to pay their debts as they become due;

(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against any Obligor or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Obligor to enforce any such judgment;

(l)           any material provision of any Credit Document shall, for any
reason, cease to be valid and binding on any Obligor, or any Obligor shall so
state in writing; or any Credit Document shall, for any reason, cease to create
a valid Lien on any of the Collateral purported to be covered thereby or any
Lien granted to the Lender shall cease to be a perfected first priority Lien, or
any Obligor shall so state in writing;

 

(m)

there shall have occurred any event that has a Material Adverse Effect;

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Section 6.1), and at any time thereafter
during the continuance of such event, the Lender may by notice to the Borrower,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitment, and thereupon the Commitment shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Section 6.1, the Commitment shall automatically
terminate, the Borrower shall be obligated to post cash collateral as set forth
in Section 2.2(j), and the principal of the Loans then outstanding, together
with accrued interest thereon and all fees and other Obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

ARTICLE VII: MISCELLANEOUS

Section 7.1. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by U.S. mail (return receipt requested) or sent by telecopy (with
confirmed receipt or followed by

 

29

 


--------------------------------------------------------------------------------

overnight delivery) to the addresses (or telecopy numbers) set forth on the
signature pages hereof. Any party hereto may change its address or telecopy
number for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

Section 7.2. Amendment and Waiver. No alteration, modification, amendment or
waiver of any terms and conditions of any of the Credit Documents shall be
effective or enforceable against the Lender unless set forth in a writing signed
by the Lender. Without limiting the generality of the foregoing, the making of
each Loan shall not be construed as a waiver of any Default, regardless of
whether the Lender may have had notice or knowledge of such Default at the time.

Section 7.3. Expenses; Indemnity; Damage Waiver.

(a)          The Borrower shall pay all reasonable out-of-pocket expenses
incurred by the Lender, including but not limited to fees and disbursements of
counsel for the Lender, in connection with the negotiation and preparation of
any Credit Documents, any amendments, modifications or waivers of the provisions
thereto requested or agreed to by the Borrower (whether or not the transactions
contemplated hereby or thereby shall be consummated), the addition or release of
any collateral or the enforcement or protection of the Lender’s rights in
connection with any Credit Document, including its rights under this Section in
connection with the Loans made hereunder or any workout, restructuring or
negotiations in respect thereof. The Borrower hereby authorizes and directs the
Lender to pay any legal fees relating to this Agreement from the proceeds of any
borrowings hereunder and any accounts of the Borrower maintained with the
Lender.

(b)          Each Obligor shall indemnify, jointly and severally, the Lender and
each Affiliate, director, officer, employee, agent and advisor thereof (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable fees and disbursements of counsel for any
Indemnitee (the “Losses”), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of, any actual or prospective
claim, litigation, investigation or proceeding relating to (i) the execution or
delivery of any Credit Document, the performance of the parties hereto of their
respective Obligations thereunder or the consummation of the Transactions or
(ii) the Loans or the use of the proceeds therefrom, in each case, whether based
on contract, tort or any other theory and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such Losses are determined by a
final judgment of a court of competent jurisdiction to have been incurred by
reason of gross negligence, bad faith or willful misconduct of such Indemnitee;
and provided further that the Lender shall give each Obligor prompt notice of
any claims for which indemnification is or will be sought under this section and
each Obligor shall control the defense of such claims, with the Indemnitee
entitled to participate with its own counsel at its own expense. No settlement
affecting the rights of the Indemnitee shall be made without the Indemnitee’s
consent, such consent not to be unreasonably withheld.

 

 

30

 


--------------------------------------------------------------------------------

 

(c)          To the extent permitted by applicable law, no Obligor shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, any
Credit Document or any agreement or instrument contemplated thereby, the
Transactions, each Loan or the use of the proceeds thereof.

(d)          All amounts due under this Section shall be payable promptly after
written demand therefor. The Obligations of the Obligors under this Section
shall survive payment in full of the Loans.

Section 7.4. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Obligor may assign or otherwise transfer
any of its rights or Obligations hereunder and any attempted assignment or
transfer by any Obligor shall be null and void.

Section 7.5. Survival. All covenants, agreements, representations and warranties
made by any Obligor in any Credit Document and in the certificates or other
instruments delivered in connection with or pursuant to any Credit Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of each Credit Document and the making
of the Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Lender may have had notice or knowledge
of any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on the Loans or any fee or any other amount
payable under any Credit Document is outstanding and unpaid. The provisions of
Section 7.3 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof.

Section 7.6. Right of Setoff. If any amount payable hereunder or under any other
Credit Document is not paid as and when due, each Obligor hereby authorizes the
Lender and each affiliate of the Lender to proceed, to the extent permitted by
applicable law, without prior notice, by right of setoff, bankers’ lien,
counterclaim or otherwise, against any assets of such Obligor in any currency
that may at any time be in the possession of the Lender or such affiliate, at
any branch or office, to the full extent of all amounts payable to the Lender
hereunder or thereunder. The Lender shall give prompt notice to the Borrower and
the applicable Obligor after any exercise of the Lender’s rights under the
preceding sentence, but the failure to give such notice shall not affect the
validity of any of the Lender’s actions.

Section 7.7. Severability. Any provision of any Credit Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without effecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

 

31

 


--------------------------------------------------------------------------------

 

Section 7.8. Governing Law; Jurisdiction; Consent to Service of Process.

(a)          This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.

(b)          EACH OBLIGOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT AGAINST IT AND RELATED TO OR IN CONNECTION WITH THIS CREDIT
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY AND CONSENTS TO THE
PLACING OF VENUE IN NEW YORK COUNTY OR OTHER COUNTY PERMITTED BY LAW. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OBLIGOR HEREBY WAIVES AND AGREES NOT TO
ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION OR
PROCEEDING ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT
FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT ANY
CREDIT DOCUMENT OR INSTRUMENT REFERRED TO HEREIN MAY NOT BE LITIGATED IN OR BY
SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OBLIGOR AGREES NOT
TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY SUCH
COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED UPON
TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT. EXCEPT AS PROHIBITED BY LAW, EACH
OBLIGOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
ANY CREDIT DOCUMENT.

(c)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 7.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

Section 7.9. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 7.10. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or of any other Credit Document by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement or of such other Credit Document.

Section 7.11. No Reliance. Each Obligor acknowledges that it is making its own
independent decision to enter into the transactions under the Credit Documents
and has determined that such transactions are appropriate and proper based upon
its own judgment and upon advice from such advisers as it has deemed necessary.
Each Obligor acknowledges that it is not relying on any communication (written
or oral) from any Indemnitee (as defined in Section

 

32

 


--------------------------------------------------------------------------------

7.3(b)) as investment or tax advice or as a recommendation to enter into such
transactions and specifically agrees and acknowledges that any information and
explanation relating to the terms and conditions of such transactions shall not
be considered investment or tax advice or a recommendation from any Indemnitee
to enter into such transactions. No communication (written or oral) from any
Indemnitee regarding such transactions shall be deemed to be an assurance or
guarantee as to the expected results, benefits, outcomes or characteristics
(economic, tax or otherwise) of such transactions. Each Obligor acknowledges
that it is capable of assessing the merits of and understands (on its own behalf
or through independent professional advice), and accepts, the terms, conditions
and risks of such transactions and that it is also capable of assuming and
assumes the risks of such transactions. Each Obligor acknowledges that no
Indemnitee is acting as a fiduciary or an adviser to any Obligor in respect of
such transactions.

Section 7.12. Tax Disclosure. Notwithstanding anything herein to the contrary,
each party may disclose without limitation of any kind (a) any information with
respect to the U.S. federal and state income tax treatment of the transactions
contemplated hereby and any facts that may be relevant to understanding such tax
treatment, which facts shall not include for this purpose the names of the
parties or any other Person named herein, or information that would permit
identification of the parties or such other Persons, or any pricing terms or
other nonpublic business or financial information that is unrelated to such tax
treatment or facts and (b) all materials of any kind (including opinions or
other tax analyses) relating to such tax treatment or facts that are provided to
any of the Persons referred to above.

Remainder of Page Intentionally Left Blank

 

 

33

 

 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

 

MARVEL ENTERTAINMENT, INC.

 

 

By /s/ Kenneth P. West

      Name  Kenneth P. West

      Title:  Executive Vice President and
      Chief Financial Officer

 

 

Notice Address for The Borrower:

 

ADDITIONAL OBLIGOR(S):

 

MARVEL CHARACTERS, INC.

 

 

By /s/ Kenneth P. West

      Name  Kenneth P. West

      Title:  Treasurer

 

 

 

34

 


--------------------------------------------------------------------------------

 

LENDER:

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

By /s/ Mary A. Pan

 

MARY A. PAN

 

 

SENIOR VICE PRESIDENT

 

Notice Address:

 

452 Fifth Avenue

New York, New York 10018

Attn: Mary A. Pan, Senior Vice President

Telephone: 212-525-5370

Facsimile: 212-525-6233

 

 

 

 

35

 

 

 